Citation Nr: 1612399	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, conversion disorder, depression, and dissociative disorder.

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1968 through November 1969, November 1970 through March 1976, and from March 1976 through March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran died in September 2015.  The appellant is his surviving spouse.  In September 2015, she filed a request to be substituted for the Veteran to continue his appeal and in February 2016, the RO decided that she was an eligible substitute.  

As to the characterization of the petition to reopen a claim for service connection for PTSD, claims based upon distinctly diagnosed diseases or injuries cannot be considered the same for purposes of addressing the reopening of a previously denied claim.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  This is so even if the diseases or injuries involve overlapping symptomatology.  Id.  

In the Veteran's case, although the claimed disorders have been variously characterized as PTSD, conversion disorder, depression, and dissociative disorder, the present claim for PTSD is identical to the PTSD claim previously denied in July 2005.  The Veteran contended that the claimed disabilities manifest in the same manner as he previously contended and he contends that the disabilities arise from the same stressors during service.  Thus, the present claim should be treated as a petition to reopen rather than an original claim of service connection.  See Boggs, 520 F.3d at1336-37; see also Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based on distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.).

As the Board has determined that new and material evidence has been received to reopen his claim for service connection for PTSD, the issue has been recharacterized as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appellant and the Veteran testified at a hearing in December 2014 before the undersigned.  A copy of the transcript is of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for PTSD was denied in July 2005.  He did not appeal the decision.  

2. Evidence associated with the claims file since July 2005 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSION OF LAW

Evidence received since the July 2005 rating decision that denied service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Petition to Reopen a Previously Denied Claim

A. Preliminary Matters

In July 2005, the RO denied the Veteran's claim for service connection for PTSD.  He did not submit a Notice of Disagreement (NOD) or submit additional evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the July 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The RO denied his petition to reopen a claim for service connection for PTSD in September 2010.  In December 2010, he asked the RO to "reconsider" his claims because his house burned down and all of his "information" was destroyed in the fire.  The request for reconsideration was not an NOD because he did not express disagreement and a desire for Board review of the September 2010 decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2007).  

The Board notes that in February 2011, the Veteran submitted an NGB Form 22 listing his service dates in the Utah Army National Guard.  The form was not previously of record.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).  New and material evidence is not needed to reopen his previously denied claim and it will be reviewed on a de novo basis.  Id.  However, in this case, the additional service personnel record is not relevant because it is unrelated to the PTSD claim.  The Veteran specifically asserted that his stressors occurred during his earlier periods of service, and the records for those periods were associated with his claims file prior to the September 2010 denial.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) do not apply to the facts of this particular case because the additional NGB Form 22 is not relevant to the claim. 

Other than the NGB Form 22, the Veteran did not submit additional evidence prior to June 2011.  

In June 2011, the RO reconsidered the Veteran's claim and confirmed and continued the denial.  He did not submit an NOD.  Instead, in November 2011, he filed a VA Form 21-526b (Veteran's Supplemental Claim for Compensation), and selected the option "reopening of previously denied claims" and listed PTSD as the disability he wished to claim.  The filing of the VA Form 21-526b did not express any disagreement with the June 2011 rating decision or desire for Board review.  Therefore it is not an NOD.  Gallegos, 283 F.3d 1309.

However, in February 2012, within one year of the June 2011 rating decision, the Veteran and the appellant submitted lay statements describing his "attacks" of PTSD.  When a claimant submits evidence within the appeal period, the claim remains open until VA explicitly addresses the new submission.  Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  

The Board finds that a determination as to whether the subsequent denials of the Veteran's claim are final when considering 38 C.F.R. § 3.156(b) and Beraud is not necessary at this time.  The Board is reopening the Veteran's claim based upon evidence received since the July 2005 final denial and is remanding the claim for further development and readjudication on its merits.  Therefore there is no prejudice to the appellant with respect to the issue of whether new and material evidence has been submitted.  The issue of the finality of the subsequent denials can be resolved at a later time if it becomes relevant.  

B. New and Material Evidence

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In April 2014, the Veteran underwent a VA examination.  The examiner found that the Veteran did not have PTSD under either the DSM-IV-TR or the DSM-5 and diagnosed conversion disorder instead.  The examiner stated, "[h]ow much the [V]eteran's one accepted criterion A PTSD stressor contributes to his conversion disorder symptoms cannot be further accurately quantified without resorting to speculation."  The examiner's finding relates to an unestablished fact needed to substantiate the claim because it indicates that the Veteran's stressor may have contributed to his conversion disorder.  

Reopening of the claim for service connection for PTSD based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

In April 2014, the VA examiner rendered a speculative opinion regarding whether the Veteran's confirmed stressor, that a lieutenant threw an artillery simulator into his tent as a prank, contributed to his conversion disorder symptoms.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Remand is necessary in this case so an adequate opinion can be provided. 

The Veteran asserted multiple stressors.  Initially, he asserted that he served in the Republic of Vietnam from 1968 to 1969 and/or 1970 and 1971, and that the combat he witnessed there caused his PTSD.  He also asserted that he was present at "Hamburger Hill."  The Board notes that any stressor reported as a result of service in the Republic of Vietnam is not credible for the following reasons.  The Veteran's DD 214 for the period of service from February 1968 through November 1969 does not show that he received any awards or decorations indicating participation in combat.  A July 1968 service personnel record noted, "[v]olunteers for duty in Viet-Nam in accordance with BUPERSNOTE 1306 of 8 May 1968," accompanied by the Veteran's signature.  This record simply shows that the Veteran volunteered for deployment to Vietnam.  The record does not show that he was subsequently sent there.  Significantly, the Veteran's DD 214 specifically stated that he had no foreign or sea service, showing that he could not have served in the Republic of Vietnam or its territorial waters.  

Additionally, his service personnel records provide his locations for all of his periods of service and do not show that he was deployed to Vietnam or its territorial waters at any time.  He was deployed to Korea in 1974 and 1975, which was years after his alleged stressors took place, and he was deployed to Germany in 1979.  None of his service treatment records or service personnel records show that he served in the Republic of Vietnam or its territorial waters.  In July 2010, he stated that his records were destroyed, but he submitted a blurry photograph of the collar of a man wearing what he stated was a Vietnam Service Medal or Vietnam Campaign medal.  It is noteworthy that the head of the man wearing the medal is not in the photograph.  

In September 2010, the Veteran's former representative stated that, "[the] Veteran has no evidence of VN service either in USN or USA as claimed.  If veteran appeals rating of Sep 2, [20]10, [name of former representative] will revoke POA as a fraudulent claimant."  Since that time, the Veteran did not assert any stressors related to the Republic of Vietnam, and instead only asserted stressors related to service at the Naval Training Center (NTC) in San Diego, California and in 1979 while stationed at Fort Hood, Texas.  The appellant has not asserted any stressors related to Vietnam service.  

The Board notes that in April 2005, the RO conceded that the Veteran served in Vietnam because his service personnel records verified that he went to Vietnam and a November 1979 report of medical history noted "post RVN jitters."  However, as noted above, the July 1968 service personnel record only shows that the Veteran volunteered to go to Vietnam, not that he was actually deployed.  The notation in November 1979 that the Veteran had "post RVN jitters" does not verify Vietnam service, it only verifies that he told the physician that he had such service, which is clearly contradicted by the record.  

Any alleged stressors related to service in Vietnam are not credible and the examiner will be so advised in the directives below.  

As the matter of entitlement to service connection for an acquired psychiatric disorder will have a substantial effect on the merits of the appellant's claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the appellant's claim for service connection for an acquired psychiatric disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2014 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The July 2013 statement from the Veteran's VA social worker noting that having a flash grenade thrown into his tent contributed to his PTSD.  

ii. The report of the Veteran's April 2014 VA examination.

iii. The transcript of his December 2014 Board hearing.   

c. The examiner is advised that any stressor alleged as a result of service in the Republic of Vietnam or its territorial waters is not credible.  

d. The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

e. For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder began during active service, or is related to an incident of service including having an artillery simulator thrown into his tent while stationed at Fort Hood.  If the examiner diagnoses PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


